FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  21-JUL-2022
                                                  08:02 AM
                                                  Dkt. 152 OCOR




                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS
                        OF THE STATE OF HAWAI#I


    AARON ARBLES, ROBERT BAILEY, REUBEN CHUN, MICHAEL GAHAN,
         MICHAEL HAYASHIDA, GARRET KOMATSU, GERALD KOSAKI,
         STEVE LOYOLA, JERRY LUM, TY MEDEIROS, PAUL PAIVA,
       RAYMOND ROWE, JR., WARREN SUMIDA, AND ALVIN TOBOSA,
                      Appellants-Appellants,
                                 v.
       MERIT APPEALS BOARD, COUNTY OF HAWAI#I, MITCH ROTH,
      MAYOR COUNTY OF HAWAI#I, AND WAYLEN L.K. LEOPOLDINO,
          DIRECTOR OF HUMAN RESOURCES, COUNTY OF HAWAI#I,
                        Appellees-Appellees


          APPEAL FROM THE CIRCUIT COURT OF THE THIRD1 CIRCUIT
                        (CIVIL NO. 16-1-0106)


                      AMENDED ORDER OF CORRECTION
                  (By: Nakasone, J., for the court2)

          IT IS HEREBY ORDERED that the Opinion of the court,
filed on June 30, 2022 (docket number 148) in the above case is
hereby corrected as follows:



      1
            The amendment corrects the caption in the July 15, 2022 Order of
Correction, to reflect "Third Circuit" instead of "First Circuit."
      2
            Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          1.   On page 16, the 3rd line of block quote number 16,
the word "consistent" should be replaced with "eonsistent" and
add bracketed word "[sic]", so as corrected the sentence should
now read:

               eonsistent [sic] with the merit principle
               codified in Chapter 76,

          2.   On page 16, the 6th line of block quote number 16,
the first word "eonsistent" should be replaced with "consistent",
and delete the following bracketed word "[sic]" so as corrected
the sentence should now read:

               consistent with years of service.   Hawaii Revised

          3.   On page 20, the 8th line from the bottom of the
page, delete the extra space between the words "includes" and
"providing".
          4.   On page 20, the 9th line from the bottom of the
page, the capital letter "C" of the word "Chapter" should be a
lower case "c" so as corrected the sentence should now read:

               "chapter 76." Fulfillment of the merit
               principle expressed in

          The clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of these
changes.
          DATED: Honolulu, Hawai#i, July 21, 2022.


                                    /s/ Karen T. Nakasone
                                    Associate Judge




                                2